Citation Nr: 1449114	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  93-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 1992 for the award of service connection for pes planus.  

2.  Entitlement to an initial higher rating for pes planus currently rated at 30 percent disabling.

3.  Entitlement to service connection for a psychiatric disorder.  

4.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 30, 1974, to October 2, 1974, and two weeks of active duty for training (ACDUTRA) from August 10, 1979, to August 23, 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions dated in September 2010, January 2011, and September 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2010 decision denied service connection for a psychiatric disorder.  The January 2011 decision granted service connection for pes planus and assigned a 30 percent rating from February 27, 1992.  The September 2011 decision denied entitlement to TDIU.  

The issues of service connection for a psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 15, 1975, the Veteran's formal claim for service connection for a foot disorder was received at VA within one year from the date of service separation.    

2.  Service connection for pes planus with hallux valgus was denied in July 1975 and the Veteran was notified of this decision on July 11, 1975.   

3.  On January 6, 1978, a claim to reopen service connection for a foot disorder was received at the RO. 

4.  Service connection for a foot disorder was denied in January 1978, the Veteran was notified of this decision on February 6, 1978, and he perfected an appeal.  

5.  Service connection for pes planus was denied by the Board in July 1978 and the Veteran was notified of this decision on July 19, 1978.   
 
6.  On April 17, 1990, the Veteran's informal claim for service connection for gout as secondary to the hypertension and a foot disorder that was aggravated by service was received at the RO.  

7.  On February 27, 1992, the Veteran's claim for service connection for a bilateral foot disorder and arthritis was received at the RO.  

8.  Service connection for arthritis of the feet was denied in a March 1992 decision, the Veteran was notified of the decision on April 3, 1992, and he filed a notice of disagreement in April 1992 in which he indicated that he disagreed with the denial of service connection for arthritis and flatfeet.  

9.  In an April 1992 confirmed decision, the RO indicated that the evidence did not warrant a change is service connection status or contain any new material evidence relevant to the issue.  

10.  A statement of the case for the issue of service connection for arthritis of the feet was issued in April 1992 and the Veteran perfected an appeal.  

11.  In a January 2011 decision, service connection for pes planus with a history of gout was granted a 30 percent rating was assigned from February 27, 1992.  

12.  The April 17, 1990 statement by the Veteran shows an intent to file a claim for service connection for gout and a bilateral foot disorder and is an informal claim to reopen service connection for a bilateral foot disorder and gout.   

13.  Prior to April 17, 1990, a prior unadjudicated service connection claim for pes planus or a claim to reopen was not contained within the record.

14.  From April 17, 1990 for the entire period of the appeal, the service-connected bilateral pes planus more closely approximates pronounced disability with marked pronation, extreme tenderness of the plantar fascia, severe planovalugs, tenderness to the tibialis posterior tendon, and no improvement by orthopedic shoes and appliances. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of April 17, 1990 and no earlier for the award of service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2014). 

2.  From April 17, 1990, the criteria for an initial 50 percent disability rating for the service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in May 2001, December 2003, April 2005, May 2010, and October 2010, in connection with the initial claim to reopen service connection for a bilateral foot disorder.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The May 2010 and October 2010 letters informed the Veteran as to how an effective date is assigned.  The claim for service connection was granted in January 2011.  

The Courts have held that where the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional notice nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated in 1979 and from 1994 to 2010 and Social Security Administration (SSA) records are associated with the claims folder.  Private medical records and evaluation reports are associated with the claims folder.  There is no identified evidence that needs to be addressed.  

The Veteran underwent VA examinations in February 2002, June 2002, December 2010, and March 2011 to obtain medical evidence as to the nature and severity of the service-connected pes planus disability.  The Board finds that the examination reports are adequate for rating purposes.  The VA examination reports indicate that the claims file was reviewed by the examiners and the examiners solicited the Veteran's medical history and complaints, and the report details a thorough examination of the Veteran.  The Board finds that the examination reports are accurate and fully descriptive and provide opinions as to the effects of the pes planus on the Veteran's ordinary activity and occupational impairment.  The Board finds that the Veteran has been afforded adequate examinations of the pes planus.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that the duties to notify and assist the Veteran in this claim have been met, so that no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Entitlement to an Earlier Effective Date

Legal Criteria

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).   

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In the present case, the Veteran asserts that an effective date for the award of service connection for bilateral pes planus should be in 1980.  He asserts that he has been unable to work due to the bilateral pes planus since 1986 or 1987 and he was awarded SSA benefits due to the bilateral pes planus form 1990.  See the February 2011 notice of disagreement and the March 2011 application for TDIU.  

Review of the record shows that on May 15, 1975, the Veteran's formal claim for service connection for a foot disorder was received at VA within one year from the date of service separation.  Service connection for pes planus with hallux valgus was denied in July 1975 and the Veteran was notified of this decision on July 11, 1975.  He did not perfect an appeal and the decision is final.   

On January 6, 1978, a claim to reopen service connection for a foot disorder was received at the RO.  Service connection for a foot disorder was denied in January 1978, the Veteran was notified of this decision on February 6, 1978, and he perfected an appeal.  

Service connection for pes planus was denied by the Board in July 1978 and the Veteran was notified of this decision on July 19, 1978.  The Board decision became final.   
 
On April 17, 1990, the Veteran's claim for service connection for gout as secondary to the hypertension was received at the RO.  The Veteran indicated that the claim was made because his feet become swollen from the hypertension.  He also indicated that he was filing a claim to reopen service connection for hypertension.  In a June 1990 decision, the RO indicated that the evidence submitted by the veteran was cumulative and the prior disallowance of service connection for hypertension was confirmed and continued.  The veteran was notified of this decision in July 1990.  The July 2, 1990 notice letter indicates that the application the veteran recently submitted for disability benefits was essentially duplicate of a claim previously filed.  The RO indicated that the Veteran did not furnish new and material evidence and no change in the previous decision is warranted.  

On February 27, 1992, the Veteran's informal claim for service connection for a bilateral foot disorder and arthritis was received at the RO.  Service connection for arthritis of the feet was denied in a March 1992 decision, the Veteran was notified of the decision on April 3, 1992, and he filed a notice of disagreement in April 1992 in which he indicated that he disagreed with the denial of service connection for arthritis and flatfeet.  In an April 1992 confirmed decision, the RO indicated that the evidence did not warrant a change is service connection status or contain any new material evidence relevant to the issue.  A statement of the case for the issue of service connection for arthritis of the feet was issued in April 1992 and the Veteran perfected an appeal.  

The issue was denied in a Board decision in November 2002 and this Board decision was vacated by the Court in April 2003.  The Board again denied service connection for a bilateral foot disorder in in December 2006 and this decision was vacated by the Court in November 2008.  The Board remanded this issue to the agency of original jurisdiction for additional development in July 2009.  In a January 2011 decision, service connection for pes planus with a history of gout was granted and a 30 percent rating was assigned effective from February 27, 1992, the date of receipt of the informal claim to reopen service connection for a bilateral foot disorder.   

The Board has reviewed the record to determine whether an informal claim was filed prior to February 27, 1992.  VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see Servello, 3 Vet. App. at 198-200.  A review of the file reveals that the April 17, 1990 statement from the Veteran is an informal claim to reopen service connection for a bilateral foot disorder.  This written statement can be construed as a claim for to reopen service connection for a bilateral foot disorder since the Veteran expressed an intent to apply for such benefits.  In this statement, the Veteran stated that he wished to file for gout as secondary to the hypertension.  The Veteran also indicated that he was making this claim because his feet became swollen due to the hypertension.  He stated that although it was later learned that both conditions may have pre-existed service, he felt that they were aggravated by basic training.  The Veteran indicated that he was treated once for his feet in service in September 1974 and he underwent treatment for his feet after service.  He noted the treatment providers for his feet and provided releases to VA.   

The Board finds that the April 17, 1990 written statement can be reasonably construed as an informal claim for service connection for a bilateral foot disorder.  The Veteran identified the benefits sought; he identified that he believed he had a foot disorder that was aggravated during his service, and he continued to have this disorder after service.  The Board finds that this statement shows an intent to file a claim for compensation benefits for a foot disorder that was aggravated in service.   

The April 17, 1990 claim for service connection for a foot disorder was not adjudicated by the RO in the June 1990 decision; the RO only considered the claim for service connection for hypertension in this decision.  

Thus, the Board finds that the April 17, 1990 written statement to be an informal claim for service connection for a foot disorder.  Accordingly, under the applicable law and regulations, April 17, 1990, the date of receipt of the informal claim, is the proper effective date for the award of service connection for bilateral pes planus.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).  The record shows that in this case, the informal claim for compensation which led to the award of service connection for bilateral pes planus was received at the RO on April 17, 1990.  The weight of the evidence establishes that April 17, 1990 is the date of receipt of claim and the date the entitlement arose.  See 38 C.F.R. § 3.400(b)(2).  The appeal is granted to that extent.  

The Board finds that no document was received prior to April 17, 1990 that can be construed as an informal or formal claim for compensation benefits for a bilateral foot disorder.  As noted, the Board denied service connection for pes planus in July 1978 and this decision became final.  There is no document or statement that can be construed as a claim for service connection for a bilateral foot disorder that was filed after the July 1978 Board decision and prior to receipt of the April 17, 1990 statement.  The Veteran submitted written statements that were received at the RO on May 13, 1980, October 28, 1980, November 24, 1980, November 24, 1980, August 11, 1981, December 3, 1981, December 20, 1982, and January 3, 1983.  However, these statements cannot be construed as informal claims for service connection for a bilateral foot disorder.  The Veteran does not express an intent to file a claim for benefits for a bilateral foot disorder in these statements.  In the May 13, 1980 statement, the Veteran referred to the previous denial of service connection for a foot disorder but he then discusses the hypertension claim and makes no further mention of the foot disorder.  In the remaining statements, the Veteran does not address the claimed bilateral foot disorder or symptoms.  Thus, these statements from the Veteran are not considered to be informal claims for service connection for a bilateral foot disorder.  

Accordingly, under the applicable regulations, April 17, 1990 is the earliest date for the award of service connection for a bilateral foot disorder.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is the date of receipt of the informal claim for compensation benefits for a bilateral foot disorder.  The appeal is granted to that extent. 

Higher Initial Rating for Bilateral Pes Planus

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3 , 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under Diagnostic Code 5276, acquired flatfoot, a 30 percent evaluation is assigned for bilateral pes planus if severe, with objective evidence of marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indications of swelling on use, with characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Analysis of the Initial Rating for Bilateral Pes Planus

The Veteran contends that a higher initial rating is warranted for the service-connected bilateral pes planus.  He asserts that he has been unable to work due to the bilateral pes planus since 1986 or 1987 and he was awarded SSA benefits due to the bilateral pes planus form 1990.  See the February 2011 notice of disagreement and the March 2011 application for TDIU.  

The Board finds that the criteria for a 50 percent rating are more nearly approximated for the bilateral pes planus under Diagnostic Code 5276 for the entire appeal period, from the effective date of April 17, 1990.    

Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

For the entire period of the appeal, the service-connected bilateral pes planus more closely approximates pronounced disability with marked pronation, extreme tenderness of the plantar fascia, severe planovalgus/significant calcaneal valgus, tenderness to the tibialis posterior tendon, and no improvement by orthopedic shoes and appliances.

A June 1987 D.D.S. evaluation report indicates that the Veteran had tenderness to palpation over the arches of the feet.  The pes planus was characterized as moderately severe.  The Veteran complained of throbbing pain and swelling in the feet.  It was noted that the pes planus and bunion caused functional impairment in that the Veteran was unable to stand or walk for prolonged period of time.  An April 1990 treatment record notes that the Veteran had a severe antalgic gait and the feet were extremely tender to motion and touch.  A June 1990 D.D.S. evaluation indicates that the Veteran had severe flattening of the arches and severe pain in the feet.  The diagnosis was severe flatfeet with severe planovalgus feet, bilateral talocalcaneal coalition, severe bunion deformity, and antalgic gait.  It was noted that the Veteran used orthotics. 

Private medical records from the Orthopedic Associates dated in July 1990 indicate that the Veteran had significant plantar fasciitis pain and extremely flatfeet.  It was noted that he was given heel cups.  Records dated in September and June 1992 indicate that the Veteran continued to have bilateral foot pain.  A July 1992 record indicates that the Veteran's pes planus was unchanged.  There was significant tenderness over the anterior talus and pain to palpation over the plantar aspect of the foot into the ankle area.  An August 1992 private treatment record indicates that the Veteran was advised to try orthotics and the Veteran indicated that they did not work.  In a December 1992 statement, Dr. Harkow indicated that the Veteran had extreme flatfeet. 

An April 1991 SSA decision indicates that the Veteran had persistent bilateral foot pain with swelling, tenderness, and severe pes valgo planus with bunion deformity, and the disability severely limited the Veteran's ability to stand.  SSA found the Veteran to be disabled as of April 1990 due to severe recurrent gout, subtalar joint arthritis, and severe pes valgo planus with bunion deformity.  SSA found the Veteran's assertions of severe foot pain to be credible.  

A January 1995 VA podiatry treatment record notes that the Veteran had depressed medial arches bilaterally with calcaneal eversion bilaterally on weight bearing.  The assessment was bilateral flatfeet and he was sent to orthotics.  An August 1995 VA treatment record notes that the Veteran had pain to palpation of the feet.  In a December 1995 statement, Dr. Fuches, an orthopedist, indicated that on examination, the Veteran had heel valgus and his forefoot pronated, he was unable to toe-heel walk, and he was unable to stand for more than 20 minutes or walk for more than 5 blocks due to pain.  In an August 1996 statement, the VA podiatrist indicated that the Veteran complained of painful feet with swelling on prolonged ambulation.  It was noted that the Veteran had flatfeet that would progressively worsen over time.  The podiatrist indicated that the Veteran had extreme pain that was not responsive to orthotics.  VA treatment records and private records dated in the 1990's show that the Veteran continued to be treated for foot pain and tenderness of the feet due to flatfeet, gouty arthritis, and hallux valgus.    

VA treatment records show that the Veteran continued to be treated for foot pain in 2000 and 2001.  See the VA treatment records dated in August 2000, February 2001, May 2001, and August 2001.  A February 2002 VA examination report indicates that the Veteran reported that he had gross pain in the feet on the plantar aspect and shoes caused significant pain.  He reported that he tried arch supports with no help with pain.  Physical examination revealed hallux abductovalgus deformity bilaterally.  Pain was elicited with direct palpation over the mid foot area in the area of the talonavicular calcaneal cuboid and over the mid foot joints.  There was a depressed medial arch on weight bearing and nonweightbearing.  There was 12 degrees of abduction of the forefoot on the rear foot.  There was pain to palpation in the area of the posterior tibial tendon insertion in the plantar medial navicular area.  There was mild edema in this area and pitting edema from the dorsal foot to the mid tibia bilaterally.  

A June 2002 VA examination report indicates that the Veteran had pes valgo planus foot type bilaterally with weight bearing.  The feet pronated excessively when standing.  Both feet pronated moderately to mildly severe.  On relaxed calcaneal stance, there was a 4 to 5 degrees of heel valgus in the left heel and 7 to 9 degrees in the right.  It was noted that the Veteran appeared to walk with some antalgia.  There was tenderness to palpation along the medial dorsum areas of the feet over the talonavicular joint areas of both feet.  The tibialis posterior tendon was tender to palpation of its area of its insertion along the plantar medial aspect of the navicular bilaterally.  

A February 2004 VA examination report indicates that the Veteran had pes planus with low arch morphology.  There was tenderness to palpation on the long arch bilaterally and there was calcaneal valgus.  VA treatment records dated in 2004 show that the Veteran continued to have foot pain.  

An April 2006 VA podiatry record indicates that the Veteran reported that orthotics do not work.  In a June 2009 statement, Dr. Fraser, occupational medicine, indicated that the Veteran had diffuse swelling and tenderness of both feet, moderate tenderness over the planar surface of the foot, and a hallux valgus deformity of the 1st toes.  

A December 2010 VA examination report notes that the Veteran reported having sharp foot pain bilaterally in the forefoot and arch and he stated that orthotics did not work.  There was evidence of abnormal weight bearing.  Physical examination revealed tenderness to palpation of the tibial posterior tendon in the navicular insertion.  The examiner indicated that there was significant pes planus with collapse of the arch, medial deviation of the Achilles tendon, and significant calcaneal valgus on weightbearing.  Muscle strength was 5/5.  The examiner opined that the flatfeet precluded jobs requiring ambulation but not sedentary jobs.  

A March 2011 VA examination report states that on physical examination, there was pain with manipulation and not on rest, some rigidity and spasm, and some loss of motor strength.  The examiner indicated that the flatfeet had a moderate effect on the Veteran's activities of daily living and did not render the Veteran unemployable. 

The Board notes that the medical evidence establishes diagnoses of foot disorders in addition to the bilateral pes planus.  As discussed above, there is evidence of diagnoses of gouty arthritis, degenerative joint disease in the foot, hallux valgus, and bunion deformities.  The Board notes that service connection is in effect for bilateral pes planus with a history of gout.  There is probative evidence which shows that the foot symptomology is due to or caused by the service-connected pes planus.  The June 2002 VA examination report indicates that the examiner opined that all of the Veteran's foot symptoms are secondary to the chronic pes valgo planus foot type, bilateral, which predisposed the Veteran to excessive pronation and the subsequent development of degenerative changes through the medial column of the foot.  The December 2010 VA examination was performed by a VA podiatrist.  The VA podiatrist diagnosed symptomatic pes planus and indicated that the pes planus and calcaneal valgus were significant, and that the Veteran related symptoms of foot pain sharp in nature particularly in the forefoot and arch area bilaterally.  Accordingly, there is probative evidence that attributes the Veteran's full range of podiatric symptomatology to the service-connected bilateral pes planus, and no physician, either VA or private, has specifically noted symptomatology attributed solely to other diagnoses as opposed to the pes planus.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that all of the Veteran's bilateral foot symptomatology can be attributed to the service-connected bilateral pes planus, as instructed by Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability).  

In sum, the weight of the competent and credible evidence shows that for the entire period of the appeal, the service-connected bilateral pes planus is manifested by moderate to severe pronation of the forefoot, significant calcaneal valgus on weight bearing, extreme tenderness to palpation of the plantar surfaces of the feet, tenderness to the tibialis posterior tendon, medial deviation of the Achilles tendon, and no improvement by orthopedic shoes and appliances.  The Veteran's unsuccessful attempt at using foot orthotics is documented in his VA outpatient records and VA examination reports.  Given the character and severity of the Veteran's foot symptoms, which are not improved by orthopedic appliances, the Board finds that the criteria for a 50 percent rating are more nearly approximated.  The appeal is granted to this extent.  This is the highest rating available under Diagnostic Code 5276.

There is no Diagnostic Code, including that for other foot injuries, that provides an evaluation in excess of 50 percent.  The maximum rating under Diagnostic Code 5284 is that of 30 percent, which is assigned for other foot injuries that are severe.  This will not afford a rating in excess of 50 percent even if each foot is rated at 30 percent under Diagnostic Code 5284.  The 30 percent ratings combined under 38 C.F.R. § 4.25 results in a 50 percent rating.  

Diagnostic Code 5284 provides for a 40 percent rating if there is evidence of actual loss of use of the foot.  38 C.F.R. § 4.63 indicates that loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 4.63 and 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In the present case, the medical evidence shows that the Veteran has effective function remaining in the feet.  The weight of the evidence shows that the Veteran experiences foot pain and motion appeared painful and restricted.  However, the Veteran was still able to ambulate and use his feet.  Thus, a higher rating is not warranted under Diagnostic Code 5284.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's symptomatology does not represent an exceptional or unusual disability picture as his symptomatology is clearly that envisioned by the criteria for rating his bilateral foot disability.  Accordingly, further consideration of an extraschedular rating is not warranted. 

Finally, the Board observes that the issue of entitlement to TDIU is addressed in the remand portion of the decision. 


ORDER

Entitlement to an effective date of April 17, 1990 for the grant of service connection for bilateral pes planus is warranted, and the appeal is granted to that extent.     

Entitlement to a 50 percent initial rating for bilateral pes planus is granted for the entire appeal period.   


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserts that he has a psychiatric disorder that was incurred in or was aggravated his periods of service.  He submitted a private evaluation dated in October 2013 in support of his claim.  In the October 2013 evaluation, Dr. R., a private psychologist, opined that based upon the Veteran's own report and upon the evaluation, it was more likely than not that the Veteran had a psychotic episode during service which did not remit and has worsened over the years.  The Board finds that this evaluation report shows that the Veteran may have a psychiatric disability or symptoms of disability that may be associated with active service.  Thus, a VA examination is warranted.    

In the present case, the RO considered and denied the claim for TDIU in a September 2011 decision.  The Veteran perfected an appeal of this issue and he Veteran continues to argue that he is entitled to TDIU due to the service-connected bilateral pes planus.  As discussed above, the Board has determined that the Veteran is entitled to a 50 percent rating for the bilateral pes planus from April 17, 1990.  In light of this newly assigned higher rating to the service-connected pes planus, the Board finds that the RO readjudicate the TDIU claim from this date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability and the Court also found that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability).

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed psychiatric disorder.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to have him identify any source of VA or non-VA medical treatment rendered for the claimed psychiatric disorder.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any outstanding records.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent lay and medical evidence to support his claim. 

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disorder.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examiner should report all current DSM-IV diagnoses. 

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder clearly and unmistakably (obvious, manifest, undebatable) pre-existed the Veteran's period of service and if so, whether any such pre-existing psychiatric disorder was permanently increased in disability during active service and any such increase was not due to the natural progress of the disability.  Temporary or intermittent flare-ups during service of a preexisting disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  

If any current psychiatric disorder is not found to have pre-existed service, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder had its clinical onset during the Veteran's period of active service or is related to incident or event in service.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a psychiatric disorder and entitlement to TDIU from April 17, 1990 in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


